NUMBER
13-03-288-CV
 
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF
TEXAS
 
                         CORPUS CHRISTI -
EDINBURG
 
 
                           IN THE INTEREST OF A.
A. DLS, A CHILD
 
 
                             On appeal from the 36th  District
Court
                                           of Bee County, Texas.
 
                               MEMORANDUM OPINION
 
              Before Chief
Justice Valdez and Justices Hinojosa and Castillo

                                    Memorandum
Opinion Per Curiam
 




Appellant, Jaime
De Los Santos, filed a pro se notice of appeal challenging the trial court's
order terminating his parental rights. 
Both the clerk's record and reporter=s
record have been filed.  Appellant's
brief was due to be filed on October 23, 2003, but has yet to be filed and no
motion for extension of time was filed. 
By letter dated November 4, 2003, 
this Court notified appellant at his address in the Estes Unit, Texas
Department of Criminal Justice, Venus County, Texas, of the missed
deadline.  The Clerk directed appellant
to reasonably explain the failure to file a brief, with a showing that the
appellee was not significantly injured by the delay, within ten days from the
date of receipt of the Court=s notice.  The
Court's letter was returned and the Court was informed that appellant was no
longer at that address and had left no forwarding address.  
Due to the nature
of this appeal as arising from an order terminating parental rights and the
potential right of an indigent parent in a termination case to have appointed
counsel, we abated this appeal and remanded this cause to the trial court with
instructions to hold a hearing to determine (1) whether appellant can be located,
(2) whether appellant has abandoned this appeal, (3) whether, if found,
appellant desires to proceed with the appeal, (4) whether appellant is
indigent, (5) whether appellant continues to be represented by the attorney ad
litem appointed in the trial court, (6) whether appellant is entitled to
appointed counsel, and (7) whether appellant wishes to waive his right to
counsel.  By order, we stated that the
trial court could, in its discretion, hold any hearing necessary to ascertain
the current status of this appeal, and make any further findings it deems
necessary or advisable.  
We have now
received the trial court=s findings. 
According to the supplemental record, the trial court was unable to
locate appellant despite having made all efforts to do so.  The record indicates that appellant has not
contacted the trial court with a forwarding address or any request for
appointment of counsel.  Neither
appellant=s court-appointed trial counsel nor counsel for
petitioner were aware of appellant=s current whereabouts.




Accordingly,
because appellant=s brief has not been filed, and appellant has not
provided us with any other address or means of contacting him, we dismiss this
appeal for want of prosecution and failure to comply with an order of this
Court. See Tex. R. App. P.
38.8(a)(1), 42.3(b), (c).
 
                                                                              
PER CURIAM
 
 
Memorandum Opinion delivered and filed 
this the 14th day of July, 2005.